Citation Nr: 0712099	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  97-30 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed sinusitis.  

2.  Entitlement to service connection for claimed earaches.  

3.  Entitlement to service connection for claimed low back 
disorder.  

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

5.  Entitlement to service connection for weakness, claimed 
as due to an undiagnosed illness.  

6.  Entitlement to service connection for dizziness, claimed 
as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1990 
to April 1991, with prior active service totaling four months 
and three days.  

The issues currently on appeal were remanded by the Board of 
Veterans' Appeals (Board) in June 2004 to the RO for 
additional development.  

A November 2004 rating decision granted service connection 
for tinnitus and bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran is not shown to have sinusitis that is due to 
any event or incident of his period of military service.  

2.  The veteran is not shown to have earaches that are due to 
any event or incident of his period of military service.  

3.  The veteran is not shown to have low back disorder that 
is due to any event or incident of his period of military 
service.  

4.  The veteran is not shown to have manifested complaints or 
findings of fatigue, weakness or dizziness in service or 
within one year thereof.  

5.  The veteran is not shown to have manifestations of 
fatigue, weakness or dizziness due to any event or incident 
of his period of military service.  

6.  The veteran's manifestations of fatigue, weakness and 
dizziness are shown to attributable to the known clinical 
diagnoses of anxiety disorder and mixed personality traits.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
sinusitis due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  The veteran does not have a disability manifested by 
earaches due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2006).  

3.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a chronic disability manifested 
by fatigue due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  

5.  The veteran does not have a chronic disability manifested 
by weakness due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  

6.  The veteran does not have a chronic disability manifested 
by dizziness due to an undiagnosed illness or other disease 
or injury that was incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, this case began prior to enactment of VCAA.  
Consequently, notice to the veteran was not sent in this case 
until later in the claims process.  

Nevertheless, in April 2001, June 2004, and September 2004, 
the RO sent the veteran a letter in which he was informed of 
the requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the April 2001 letter.  

The veteran was also advised in the letters to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his videoconference hearing in February 2002.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2006 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  


Analysis

Sinusitis, Earache, And Low Back Disability

The veteran's service medical records show that he reported 
that he did not have a sinus infection in April 1991.  

On the veteran's discharge medical history report in April 
1991, he noted having recurrent back pain; his nose, ears, 
and spine were normal on discharge medical examination in 
April 1991.  

The initial postservice notation of sinusitis, an earache, or 
a low back problem was not until the veteran complained of a 
back condition in a private medical record that is difficult 
to read but appears to have been dated in December 1994, 
which was over three years after service discharge.  

Lumbosacral disc syndrome and sinusitis were first diagnosed 
in May 1995.  It was reported that a computed tomography (CT) 
scan of the sinuses in May 1995 revealed some mucosal 
thickening; x-ray studies of the back were normal.  

When examined by VA in July 1995, the veteran complained of 
sinusitis, earaches, and back pain.  The diagnoses included 
those of history of chronic sinusitis, under treatment; and 
history of back pain with leg numbness, normal clinical 
findings.  

A CT scan of the back in January 1998 showed findings of 
Schmorl's nodes at T12, L1, and L2.  

Private treatment records in November 2000 contain 
assessments of low back disability and sinus pain related to 
chronic nasal obstruction.  

When examined by VA in February 2003, the pertinent diagnoses 
were history of occasional maxillary sinusitis, not 
symptomatic on this examination; and mild lumbosacral strain.  
The X-rays of the spine did not show any changes.  

The assessment on VA examination of the spine in October 2004 
was lumbosacral strain with residuals.  It was concluded on 
VA examination of the ears in October 2004 that the veteran's 
complaints of having ear pain were actually bilateral 
temporomandibular joint pain due to two large molar cavities 
that cause problems with chewing.  An evaluation of the 
sinuses in October 2004, including x-ray studies, did not 
show any evidence of acute or chronic sinusitis.  

After review of the claims files in May 2005, a VA physician 
noted that, despite the veteran's very vague complaints of 
back pain on his discharge medical history report, there was 
no evidence of a back problem in service or until 1995.  

This VA physician concluded that, in the absence of better 
documentation, he could not say that the veteran's current 
back problem was the same disability that he had in service 
without resorting to speculation.  

Based on the above, the Board concludes that there was no 
evidence of sinusitis or ear disability in service.  There is 
no current evidence of sinusitis, including on x-ray studies 
in October 2004, and no finding of an ear disability 
manifested by earaches.  

Without evidence of a current disability, there also cannot 
be evidence of a causal connection between either sinusitis 
or earache and any event or incident of the veteran's 
service.  

Consequently, as none of the elements needed to warrant 
service connection for either sinusitis or earaches has been 
shown, service connection for sinusitis and for earaches is 
not warranted.  

Although the veteran noted recurrent back pain on his April 
1991 discharge medical history report, the initial medical 
evidence of treatment for back problems was not until several 
years after service discharge.  

Additionally, a VA physician concluded after reviewing the 
claims files that he could not find a causal connection 
between the veteran's current back problems and service 
without resorting to speculation.  

There is no nexus evidence on file in favor of the claim.  
Consequently, the Board finds that service connection for low 
back disorder must be denied.  


Fatigue, Weakness, And Dizziness Due To Undiagnosed Illness

Since the veteran's claims for service connection for 
fatigue, weakness, and dizziness are due to an undiagnosed 
illness, the disabilities will be addressed together.  

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations.  Although it is somewhat unclear, it appears 
that the veteran noted dizziness or fainting spells on his 
April 1991 medical history report at separation.  No 
pertinent abnormality was shown on separation medical 
examination in April 1991.  

The veteran complained on VA examination in July 1995 of a 
two year history of memory loss and dizziness.  The diagnoses 
included those of a history of chronic fatigue and aching 
joints with generalized weakness; and history of chronic 
headaches, memory loss and weakness.  The assessment in 
August 1995 was Persian Gulf Syndrome.  

Chronic fatigue was diagnosed in private treatment records 
dated in November 2000.  

It was concluded after VA general medical evaluation in 
February 2003 that there was no undiagnosed disorder found 
that was pertinent to a Gulf War examination; the examiner 
said that the veteran's complaints of fatigue were not of the 
type that met the criteria for chronic fatigue syndrome.  

The assessment on VA examination in October 2004, after 
review of the claims files, was fatigue, weakness and 
dizziness by history without objective findings or evidence 
of disease.  It was concluded that the veteran's complaints 
were most likely related to his psychiatric problems, with 
depression/anxiety diagnosed.  

A VA examiner concluded after psychiatric evaluation of the 
veteran in October 2005 that determining the etiology of the 
veteran's complaints of fatigue, weakness, and dizziness was 
outside the parameters of the psychiatric examination.  

The examiner, who diagnosed an anxiety disorder and mixed 
personality traits, noted that this subject had been 
addressed fully in previous evaluations.  The examiner added 
that seemed to have a great deal of somatic sensations that 
were found in a multitude of psychiatric states, including 
anxiety disorder that was previously diagnosed in 2003.  

With respect to the veteran's claims for service connection 
for fatigue, weakness, and dizziness, the Board notes that 
service connection is not warranted if a chronic disability 
can be attributed to any known clinical diagnosis.  See § 38 
C.F.R. 
§ 3.317(a)(1).  

In this case, the VA examiner in October 2004 noted that 
there was no evidence of disease and concluded that the 
veteran's complaints were most likely due to his psychiatric 
problems.  Consequently, these complaints can be attributed 
to known clinical diagnoses, including the currently 
demonstrated anxiety disorder and mixed personality traits.  

Moreover, service connection for fatigue, weakness and 
dizziness is also not warranted because these symptoms were 
not shown in service, nor is there any objective evidence of 
record that any of these is related to the veteran's period 
of military service or any incident therein.  

Based on the above, the Board finds that service connection 
for fatigue, weakness, and/or dizziness as due to an 
undiagnosed illness is not warranted.  

Although the written statements on file in support of the 
veteran's claims from his wife and mother and the 
videoconference hearing testimony from the veteran and his 
wife have been taken into consideration in deciding this 
case, it is now well established that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  

Although a lay statement can establish an event occurred in 
service, a layperson without medical training, such as the 
veteran, is not qualified to render a medical opinion 
regarding the etiology of a disability, such as the 
disability at issue.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Finally, the Board notes that the doctrine of reasonable 
doubt was considered in this case; however, as the 
preponderance of the evidence is against each of the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for sinusitis is denied.  

Service connection for earaches is denied.  

Service connection for a low back disorder is denied.  

Service connection for fatigue due to undiagnosed illness is 
denied.  

Service connection for weakness due to undiagnosed illness is 
denied.  

Service connection for dizziness due to undiagnosed illness 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


